EXHIBIT 3
                                  COMMONWEALTH OF PENNSYLVANIA
                                      OFFICE OF THE GOVERNOR


                      PROCLAMATION OF DISASTER EMERGENCY

                                         March 6, 2020

       WHEREAS, a novel coronavirus (now known as “COVID-19”) emerged in Wuhan,
China, began infecting humans in December 2019, and has since spread to 89 countries,
including the United States; and

       WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention (“CDC”) have declared COVID-19 a “public health emergency of international
concern,” and the U.S. Department of Health and Human Services (“HHS”) Secretary has
declared that COVID-19 creates a public health emergency; and

        WHEREAS, the Commonwealth of Pennsylvania (“Commonwealth”) has been working
in collaboration with the CDC, HHS, and local health agencies since December 2019 to monitor
and plan for the containment and subsequent mitigation of COVID-19; and

       WHEREAS, on February 1, 2020, the Commonwealth’s Department of Health activated
its Department Operations Center at the Pennsylvania Emergency Management Agency’s
headquarters to conduct public health and medical coordination for COVID-19 throughout the
Commonwealth; and

        WHEREAS, on March 4, 2020, the Director of the Pennsylvania Emergency
Management Agency ordered the activation of its Commonwealth Response Coordination
Center in support of the Department of Health’s Department Operations Center, to maintain
situational awareness and coordinate the response to any potential COVID-19 impacts across
the Commonwealth; and

      WHEREAS, as of March 6, 2020, there are 233 confirmed and/or presumed positive
cases of COVID-19 in the United States, including 2 presumed positive cases in the
Commonwealth; and

        WHEREAS, while it is anticipated that a high percentage of those affected by COVID-
19 will experience mild influenza-like symptoms, COVID-19 is a disease capable of causing
severe symptoms or loss of life, particularly to older populations and those individuals with pre-
existing conditions; and

      WHEREAS, it is critical to prepare for and respond to suspected or confirmed cases in
the Commonwealth and to implement measures to mitigate the spread of COVID-19; and

       WHEREAS, with 2 presumed positive cases in the Commonwealth as of March 6, 2020,
the possible increased threat from COVID-19 constitutes a threat of imminent disaster to the
health of the citizens of the Commonwealth; and

        WHEREAS, this threat of imminent disaster and emergency has the potential to cause
significant adverse impacts upon the population throughout the Commonwealth; and

       WHEREAS, this threat of imminent disaster and emergency has already caused schools
to close, and will likely prompt additional local measures, including affected county and
municipal governments to declare local disaster emergencies because of COVID-19; and
      WHEREAS, this threat of imminent disaster and emergency situation throughout the
Commonwealth is of such magnitude and severity as to render essential the Commonwealth’s
supplementation of emergency resources and mutual aid to the county and municipal
governments of this Commonwealth and to require the activation of all applicable state, county,
and municipal emergency response plans.

        NOW THEREFORE, pursuant to the provisions of Subsection 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7101, et seq., I do hereby proclaim the existence of a
disaster emergency throughout the Commonwealth.

       FURTHER, I hereby authorize the Pennsylvania Emergency Management Agency
Director or his designee, to assume command and control of all statewide emergency operations
and authorize and direct that all Commonwealth departments and agencies utilize all available
resources and personnel as is deemed necessary to cope with this emergency situation.

        FURTHER, I hereby transfer up to $5,000,000 in unused appropriated funds to the
Pennsylvania Emergency Management Agency for Emergency Management Assistance
Compact expenses related to this emergency, to be decreased as conditions require, pursuant to
the provisions of section 7604(a) of the Emergency Management Services Code, 35 Pa. C.S. §
7604(a). In addition, I hereby transfer up to $20,000,000 in unused appropriated funds, to be
decreased as conditions require, to the Pennsylvania Emergency Management Agency pursuant
to section 1508 of the Act of April 9, 1929 (P.L.343, No. 176) (the Fiscal Code), 72 P.S. § 1508.
The aforementioned funds shall be used for expenses authorized and incurred related to this
emergency. These funds shall be credited to a special account established by the Office of the
Budget. I hereby direct that any funds transferred herein that remain unused after all costs
related to this emergency have been satisfied shall be returned to the General Fund.

        FURTHER, All Commonwealth agencies purchasing supplies or services in response to
this emergency are authorized to utilize emergency procurement procedures set forth in Section
516 of the Commonwealth Procurement Code, 62 Pa. C.S. § 516. This Proclamation shall serve
as the written determination of the basis for the emergency under Section 516.

       FURTHER, I hereby suspend the provisions of any regulatory statute prescribing the
procedures for conduct of Commonwealth business, or the orders, rules or regulations of any
Commonwealth agency, if strict compliance with the provisions of any statute, order, rule or
regulation would in any way prevent, hinder, or delay necessary action in coping with this
emergency. Commonwealth agencies may implement emergency assignments without regard to
procedures required by other laws, except mandatory constitutional requirements, pertaining to
performance of public work, entering into contracts, incurring of obligations, employment of
temporary workers, rental of equipment, purchase of supplies and materials, and expenditures
of public funds.

       FURTHER, pursuant to the powers vested in me by the Constitution and laws of the
Commonwealth pursuant to 51 Pa. C.S. § 508, I hereby authorize the Adjutant General of
Pennsylvania to place on state active duty for the duration of the emergency disaster
proclamation, such individuals and units of the Pennsylvania National Guard, for missions
designated by the Pennsylvania Emergency Management Agency, as are needed to address the
consequences of the aforementioned emergency.

       FURTHER, I authorize the Commissioner of the Pennsylvania State Police to use all
available resources and personnel in whatever manner he deems necessary during this
emergency to assist the actions of the Pennsylvania Emergency Management Agency in
addressing the consequences of the emergency.

       FURTHER, I hereby authorize the Secretary of the Pennsylvania Department of Health,
in her sole discretion, to suspend or waive any provision of law or regulation which the
Pennsylvania Department of Health is authorized by law to administer or enforce, for such
length of time as may be necessary to respond to this emergency.
       FURTHER, I hereby authorize the Secretary of the Pennsylvania Department of
Education, in his sole discretion, to suspend or waive any provision of law or regulation which
the Pennsylvania Department of Education is authorized by law to administer or enforce, for
such length of time as may be necessary to respond to this emergency.

        FURTHER, if investigations made on my behalf determine that the Commonwealth
needs greater flexibility in the application of state and federal motor carrier regulations to
accommodate truck drivers involved in emergency activities during this emergency, I hereby
direct the Commonwealth Department of Transportation to waive or suspend any laws or federal
or state regulations related to the drivers of commercial vehicles.

        FURTHER, I hereby direct that the applicable emergency response and recovery plans
of the Commonwealth, counties, municipalities and other entities be activated as necessary and
that actions taken to implement those plans be coordinated through the Pennsylvania
Emergency Management Agency.

        STILL FURTHER, I hereby urge the governing bodies and executive officers of all
political subdivisions affected by this emergency to act as necessary to meet the current
exigencies as legally authorized under this Proclamation, namely, by the employment of
temporary workers, by the rental of equipment, and by entering into such contracts and
agreements as may be required to meet the emergency, all without regard to those time
consuming procedures and formalities normally prescribed by law, mandatory constitutional
requirement excepted.

                                           GIVEN under my hand and the Seal of the
                                           Governor, at the City of Harrisburg, this
                                           sixth day of March in the year of our Lord two
                                           thousand twenty, and of the Commonwealth the two
                                           hundred and forty fourth.



                                          TOM WOLF
                                          Governor
